Citation Nr: 1528622	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from January 22, 2010 to July 9, 2010, in excess of 10 percent from February 1, 2011 to November 12, 2014, and in excess of 10 percent since June 1, 2015, for residuals of left wrist (minor) navicular fracture with limitation of motion (left wrist disability). 

2.  Extension of a temporary total rating under 38 C.F.R. § 4.30 beyond January 31, 2011, based on a need for convalescence following surgery for the service-connected left wrist disability.

3.  Entitlement to a "temporary" total disability evaluation based upon individual unemployability (TDIU) under 38 U.S.C.A. § 4.16(b) from February 1, 2011 forward.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Initially, the Board notes that the Veteran's claim of entitlement to service connection for a right hip disorder was granted in a May 2014 rating decision, which assigned a 10 percent evaluation for residuals of right hip (iliac crest) donor site for bone graft with scar effective February 24, 2011.  Accordingly, that issue is no longer in appellate status.  

Regarding his left wrist disability, the Veteran filed a claim for an increased rating of this disability in February 2011.  In the June 2011 rating decision, the RO continued the 10 percent rating that it had initially assigned in March 2010 and had continued in an October 2010 Statement of the Case (SOC).  Although the RO specifically indicated that it was adjudicating the Veteran's claim for an increased rating filed in February 2011, new and material evidence regarding the Veteran's left wrist disability was associated with the claims file within one year of issuance of the March 2010 rating decision granting service connection for residuals of left wrist (minor) navicular fracture with limitation of motion.  See 38 C.F.R. § 3.156(b) (2013); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Accordingly, the claim relates back to RO's initial assignment of a 10 percent rating in the March 2010 rating decision, as reflected on the title page.

As concerning the issue of extension of a temporary total rating under 38 C.F.R. § 4.30 beyond February 1, 2011, based on a need for convalescence following left wrist surgery, in a September 2010 rating decision, the RO granted the Veteran's claim, assigning a temporary 100 percent evaluation from July 9, 2010 to November 1, 2010.  Subsequently, in December 2010, the RO granted the Veteran's request to continue his temporary 100 percent rating, and extended the Veteran's period of temporary total disability until January 31, 2011.  In March 2011, the Veteran requested further extension, which claim the RO denied in the June 2011 rating decision that forms the basis for this appeal.

The Veteran testified before the undersigned at an August 2013 Board hearing, held by videoconference.  A transcript of the hearing is of record.

In a March 2014 decision, the Board determined that the criteria for the extension of a temporary total rating under 38 C.F.R. § 4.30 beyond January 31, 2011, based on need for convalescence following left wrist surgery, were not met.  The Board also remanded the issue entitlement to an initial rating in excess of 10 percent from January 22, 2010, to July 9, 2010, and in excess of 10 percent since February 1, 2011, for the left wrist disability for further development, including for the provision of a VA examination to determine the current nature and severity of his left wrist disability.  

The Veteran appealed the Board's denial of an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond January 31, 2011, to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate that portion of the March 2014 Board decision denying extension of a temporary total rating under 38 C.F.R. § 4.30 beyond January 31, 2011 based on need for convalescence following left wrist surgery, and to remand the issue to the Board for additional consideration.  The Court granted the JMR in December 2014, and the claim has returned to the Board.

Meanwhile, in a May 2014 supplemental statement of the case (SSOC), the RO continued to deny entitlement to an initial rating in excess of 10 percent from January 22, 2010 to July 9, 2010, and in excess of 10 percent since February 1, 2011, for the Veteran's left wrist disability.  However, in a June 2015 rating decision, the RO granted a temporary total rating under 38 C.F.R. § 4.30 (2014) for the left wrist disability, effective from November 13, 2014 to May 31, 2015, based on a need for convalescence following an additional November 2014 left wrist surgery.  Having since returned to the Board, the initial rating claim for the left wrist disability has thus been characterized as reflected on the title page.  

With regard to the issue of entitlement to a TDIU, the parties to the November 2014 JMR agreed that the evidence of record "reasonably raised the issue of [the Veteran's] entitlement to a temporary TDIU rating under 38 U.S.C.A. § 4.16(b)" from February 1, 2011 forward.  See VA General Counsel Precedent Opinion (VAGCOPREC) 5-2005 (November 25, 2005) (determining that 38 C.F.R. § 4.16 permits VA to assign TDIU ratings based on temporary (i.e., non-permanent) inability to pursue a substantially gainful occupation); Warn v. Principi, No. 02-0015, slip. op. at 1, 3  (Vet. App. Mar. 20, 2003) (nonprecedential single judge memorandum decision) (vacating and remanding a Board decision that declined to extend a temporary total evaluation based upon convalescence, to give the Board the opportunity to "address the question of whether the regulations that govern TDIU contemplate a temporary total evaluation based solely on temporary unemployability due to a service-connected disability").  Accordingly, pursuant to the terms of the JMR, the issue of entitlement to a TDIU from February 1, 2011 forward has been added for appellate consideration as reflected on the title page.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (determining that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.  

With regard to the issue of entitlement to an initial rating in excess of 10 percent from January 22, 2010 to July 9, 2010, in excess of 10 percent from February 1, 2011 to November 12, 2014, and in excess of 10 percent since June 1, 2015, for the left wrist disability, the Board notes that the Veteran has undergone multiple VA wrist examinations to determine the nature and severity of his left wrist disorder, including most recently in May 2014.  Despite this, the medical evidence of record reflects that the Veteran's disability picture has changed in the 13 months since his May 2014 VA examination.  Specifically, the record shows that the Veteran had another left wrist surgery in November 2014.  See, e.g., November 2014 Treatment Records from the Rothman Orthopaedic Specialty Hospital (reflecting that, in November 2014, the Veteran underwent the following surgical procedures: left wrist arthrodesis; left autologous bone graft harvest; left posterior interosseous nerve neurectomy; and left wrist removal of hardware, deep).  Given the apparent change in circumstances, the Board finds that the Veteran should be afforded a new examination to determine the present severity of his left wrist disability.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, as noted, the November 2014 JMR and December 2014 Order vacated the Board's denial of an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30 (2014) beyond January 31, 2011, based on a need for convalescence following left wrist surgery.  The parties to the JMR agreed that the Board erred in failing to attempt to obtain the Veteran's VA vocational rehabilitation records.  See 38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet.App. 363, 37273 (1992) (BVA is required to obtain relevant VAMC records of which it is aware and which are not in claims file.).  Thus, in accordance with the terms of the Joint motion, the Veteran's claims are remanded and the AOJ instructed to obtain and associate with the file the Veteran's complete vocational rehabilitation records.  

The JMR additionally directed the Board to consider the issue of the Veteran's entitlement to a "temporary" TDIU rating under 38 C.F.R. §4.16(b) from February 1, 2011, forward.  See November 2014 JMR (finding that "the Board erred by failing to consider whether the evidence warranted referral for a consideration of a temporary Total Disability Rating based on Individual unemployability (TDIU) rating, per 38 C.F.R. § 4.16(b), as required by VA General Counsel Precedent Opinion (VAGCOPREC) 5-2005 (November 25, 2005)").  However, given that the claims must be remanded to obtain the Veteran's vocational rehabilitation records, and because the issue of entitlement to TDIU is dependent on the outcome of the increased rating claim that is remanded herein since any potential grant of the remanded issue could result in a higher overall disability rating, the Board finds that a remand of the claim for a temporary TDIU is also necessary.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue). 

On remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and to obtain further information concerning the Veteran's employment history and to obtain additional medical evidence as is deemed necessary to develop the claim.  Following this, the AOJ is instructed to afford the Veteran an examination to identify all limitations imposed on him as a consequence of his service-connected disabilities (i.e., left wrist navicular fracture residuals; residuals of right hip (iliac crest) donor site for bone graft with scar; and left trigger thumb), and for an opinion concerning the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

The Board notes that, as concerning the claim of entitlement to a TDIU from February 1, 2011 forward for the time period at issue, the Veteran's currently assigned disability ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, on remand, if the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the claim to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See November 2014 JMR (reflecting the indication that referral for consideration of a temporary TDIU under 38 C.F.R. § 4.16(b) may be warranted).

As the claims are being remanded, the RO/AMC should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for a TDIU.  The RO/AMC should also provide the Veteran a TDIU application form for completion (VA Form 21-8940) and proceed with further action as described herein.  

2.  Ask the Veteran to identify all recent sources of medical treatment or evaluation he has received for his service-connected disabilities, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.
 
3.  Make arrangements to obtain any recent outstanding VA treatment records dated since June 2015 and associate them with the electronic claims file. 

4.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation records.

5.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left wrist disability.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests and studies, to include x-ray and/or MRI testing, if indicated, and range of motion studies in degrees using a goniometer, should be performed and all clinical findings must be reported in detail.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

All necessary special studies or tests are to be accomplished, 

*  The examiner should provide the ranges of motion of the Veteran's left wrist in degrees.  The examiner(s) should also note whether - upon repetitive motion of the left wrist - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left wrist is used repeatedly.  All limitation of function must be identified.

*  The examiner should state whether any ankylosis (favorable or unfavorable) is present.

*  The examiner should also describe the functional impairment associated with the Veteran's left wrist disability, particularly with respect to his ability to obtain and retain substantially gainful employment.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

6.  Then, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU from February 1, 2011 forward.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

(a)  Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., left wrist navicular fracture residuals; residuals of right hip (iliac crest) donor site for bone graft with scar; and left trigger thumb).  

(b) The examiner should then opine as to the impact of the service-connected disabilities, in the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation, with consideration of his level of education, prior work experience, and/or prior training, during the period since February 1, 2011.

(c) The examiner should also opine as to the impact of the service-connected left wrist navicular fracture residuals alone on the Veteran's ability to secure and follow a substantially gainful occupation, with consideration of his level of education, prior work experience, and/or prior training, during the period since February 1, 2011.  In particular, was the Veteran unable to work because of his left wrist disorder for any period of time from February 1, 2011 forward, and if so, for how long?

In providing the response to (c), the examiner should specifically consider and address the following:

* April 2011 VA Physician Letter reflecting that the Veteran's left wrist disorder resulted in work restrictions that included "light duty, no lifting or carrying greater than five pounds, left wrist";

*  July 2011 VA Physician Letter reflecting that the light duty restrictions in effect from February 2011 to July 2011 prevented the Veteran from returning to work as a laborer during that time;

*  The Veteran's statement and testimony that the five-pound lifting restriction prevented him from returning to his usual occupational as a laborer on an assembly line at a car plant (see, e.g., February 2011 VA Rheumatology Consultation Report; July 2011 Statement in Support of Claim; February 2013 VA Examination Report; August 2013 Board Hearing Testimony); 

*  June 2010 VA Vocational Rehabilitation Counseling Note reflecting the counselor's conclusion that the Veteran's service-connected left wrist disability constituted an impairment to employability, and the approval of VA vocational rehabilitation benefits. 

A complete rationale for all opinions should be provided.  

7.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, refer the issue of whether the Veteran is entitled to a TDIU under 38 U.S.C.A. § 4.16(b) from February 1, 2011 forward to the Director of the Compensation and Pension Service.  The claims file and a copy of this REMAND must be provided.

9.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal, including the issue of entitlement to a TDIU, based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

